Citation Nr: 1426013	
Decision Date: 06/09/14    Archive Date: 06/16/14

DOCKET NO.  08-26 304A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1. Entitlement to service connection for a skin disorder, including lipomas, skin tumors, and/or sub cutaneous nodules.

2. Entitlement to service connection for sterility.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Counsel
INTRODUCTION

The Veteran served on active duty from December 1964 to December 1967, including service in the Republic of Vietnam.

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

In August 2009, the Veteran testified during a hearing at the RO before the undersigned.  A transcript of the hearing is of record.

In a July 2010 decision, the Board found that new and material evidence was submitted to reopen the Veteran's claim for service connection for a skin disorder.  At that time, the Board remanded his service connection claims to the Agency of Original Jurisdiction (AOJ) for further development.  

The issues of entitlement to service connection for diabetes mellitus, type II, and plasma cell myeloma, to include as secondary to herbicide exposure, have been raised by the evidence of record, but have not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The issue of entitlement to service connection for sterility is REMANDED to the AOJ.


FINDING OF FACT

The Veteran's current skin disorder, diagnosed as multiple lipomas, is not shown to have had its onset in service and is not shown to be related to his active military service, to include herbicide exposure therein.


CONCLUSION OF LAW

The criteria for service connection for a skin disorder, including multiple lipomas, skin tumors, and/or sub cutaneous nodules, have not been met.  38 U.S.C.A. §§ 1110, 1116 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Here, the Veteran was sent a letter in May 2007 that provided information as to what evidence was required to substantiate the claim and of the division of responsibilities between VA and a claimant in developing an appeal.  The letter also explained what type of information and evidence was needed to establish a disability rating and effective date.  Accordingly, no further development is required with respect to the duty to notify.

VA also has a duty to assist the Veteran in the development of his claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Board has reviewed the evidence contained in the Veteran's electronic (Virtual VA and VBMS) folders as well as that in his paper file.  These files, together, comprise the claims file.  

The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examinations.  Moreover, his written and oral statements in support of his claim are of record, including his testimony provided during his August 2009 hearing before the undersigned.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.

In compliance with the Board's July 2010 remand, VA provided the Veteran with a medical examination in August 2010.  This examination contains all information needed to evaluate the disability.  Indeed, the examiner reviewed the objective evidence of record and documented the Veteran's current complaints.  Moreover, the VA examiner performed a thorough clinical evaluation, and then offered an opinion as to the nature of the claimed disabilities, accompanied by a rationale.  Therefore, this examination is adequate for VA purposes.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

The July 2010 remand instructions also directed the AOJ to obtain information from the Veteran regarding any other treatment for his skin disorder and request any outstanding medical records.  The Veteran was asked to provide this information in a July 2010 letter from the AOJ, but did not submit any information or any releases that would allow VA to obtain relevant records.  The Veteran is not obligated to provide the information requested, but VA is likewise not obligated to move heaven and earth to obtain it.  See Hyson v. Brown, 5 Vet. App. 262, 265 (1993).  Thus VA complied with the Board's July 2010 remand instructions

The United States Court of Appeals for Veterans Claims (court) held that that provisions of 38 C.F.R. § 3.103(c)(2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: The duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).

During the Veteran's August 2009 Board hearing, the undersigned identified the issue on appeal, sought information as to treatment to determine whether all relevant records were obtained, and sought information as to any changes in the disorder since the last examination.  Ultimately, the claim was remanded for a new examination.  The Board thereby met the duties imposed by 38 C.F.R. § 3.103(c)(2) as interpreted in Bryant.

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).




II. Factual Background and Analysis

Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110. 

Generally, to establish a right to compensation for a present disability, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  All three elements must be established by competent and credible evidence in order that service connection may be granted.

VA must give due consideration to all pertinent medical and lay evidence in a case where a veteran is seeking service connection.  38 U.S.C.A. § 1154(a) (West 2002).  

Competency is a legal concept in determining whether medical or lay evidence may be considered, in other words, whether the evidence is admissible as distinguished from weight and credibility, a factual determination going to the probative value of the evidence, that is, does the evidence tend to prove a fact, once the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997). 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion.  Id.

The Board, as fact finder, must determine the probative value or weight of the admissible evidence.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005) (citing Elkins v. Gober, 229 F.3d 1369, 1377 (Fed. Cir. 2000) (to the effect that fact-finding in veterans cases is to be done by the Board). 

When there is an approximate balance of positive and negative admissible evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b). 

Facts

The Veteran served in the Republic of Vietnam and is therefore presumed to have been exposed to herbicide agents, such as Agent Orange, during service.  38 C.F.R. § 3.307(a)(6)(iii) (2013).  

If a veteran was exposed to a herbicide agent (to include Agent Orange) during active military, naval or air service and has contracted an enumerated disease to a degree of 10 percent or more at any time after service (except for chloracne and acute and sub acute peripheral neuropathy which must be manifested within a year of the last exposure to an herbicide agent during service), the veteran is entitled to a presumption of service connection even though there is no record of such disease during service.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.307, 3.309(e).  The enumerated diseases include chloracne or other acneform diseases consistent with chloracne.  38 C.F.R. § 3.309(e).

The Secretary of Veterans Affairs has determined, however, that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See, e.g., Veterans and Agent Orange Update: Update 2010 (Update 2010), 77 Fed. Reg. 47924-8 (Aug. 10, 2012).  See also Veterans and Agent Orange Update: Update 2008 (Update 2008), 75 Fed. Reg. 81,332 -335 (Dec. 27, 2010); Veterans and Agent Orange: Update 2006 (2007); Notice, 68 Fed. Reg. 27,630 -41 (May 20, 2003); 72 Fed. Reg. 32,395 -407 (June 1, 2007); and Notices at 61 Fed. Reg. 57,586 -589 (1996); 64 Fed. Reg. 59,232 -243 (1999); and 67 Fed. Reg. 42,600 -608 (June 24, 2002). 

Notwithstanding the foregoing, a claimant is not precluded from establishing service connection with proof of direct causation.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); see Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  Thus, presumption is not the sole method for showing causation.  Medical evidence must show the Veteran's disabilities are (were) related to service, to include exposure to chemicals therein.  38 C.F.R. §§ 3.303, 3.307, 3.309. 

The Veteran asserts that he suffered multiple lipomas (sub cutaneous skin nodules or tumors) over the years since service separation.  

During his August 2009 Board hearing, he testified that he experienced lumps in different places over his body including his arms, back, and groin.  The Veteran showed the undersigned three lumps under his skin during the hearing.  He was first treated for such a lump within a year of his service (discharge), although records from that treatment were no longer available.  He testified that he first noticed the development of a skin condition in service, in the form of irritation and itching, for which he was told to use special soap, but did not have swellings or lumps during that time.  The Veteran noticed the first lumps while still in service, shortly after returning from Vietnam but, since they were not painful, he did not seek treatment at that time.  Typically, these lumps lasted for a few months and then receded, although he had some removed surgically, including in 1969 and as recently as 2009.

The Veteran submitted a signed statement dated in July 2009 from S.S., M.D., his treating physician.  This doctor wrote that the Veteran "suffered from lipomas for several years.  To the best of my knowledge, there is no indication that these were not caused by Agent Orange."

The Veteran was underwent a VA examination in August 2010, during which the examiner noted the history of multiple lipomas developing at different locations over his body in the 40 years since service separation.  The lipomas were usually stable in size and at the time of examination there were 16 soft compressible subcutaneous growths on his arms, abdomen, buttock, thighs, and back; the largest was 6 cm by 4 cm in size.  He had a lipoma surgically removed from his back in 1987 and another removed from his abdomen in 2009, the sites of which were well-healed and non-tender.  

The VA examiner diagnosed multiple lipomas and noted the Veteran's complaints of soreness of the lipoma on his hip when he sat for prolonged periods.  It was the opinion of examiner, in consultation with a VA physician, that the Veteran did not have a residual skin disability attributable to his military service.  It was noted that the cause of lipomas generally was not known, and that the clinicians knew of no evidence to link lipomas to exposure to herbicides such as Agent Orange.  

Analysis

Having reviewed all of the credible evidence of record, the Board finds that there is no basis for a grant of the Veteran's claim for service connection for a skin disability of multiple lipomas.  Although he was admittedly exposed to herbicides while in Vietnam, lipomas are not among the disorders recognized as presumptively service-connected based on such exposure.  38 C.F.R. §§ 3.307, 3.309.  The Veteran's own personal belief that such a link exists, while sincere, has no basis in scientific knowledge and cannot suffice to establish service connection without competent medical evidence to support it.

The July 2009 statement from Dr. S.S., the Veteran's treating physician, does not establish a causal link between his multiple lipomas and his military service, to include his exposure to herbicides.  The physician's opinion, at best, states that she does not believe the relationship was disproven.  This does not satisfy the accepted standard of "at least as likely as not" under Combee.  See also Nieves-Rodriquez v. Peake.

The only competent medical evidence on the question of causation is the opinion provided by the VA examiner in August 2010.  This opinion stated that the Veteran's multiple lipomas were not attributable to his military service or to his exposure to herbicides.  Rather, the cause of lipomas was unknown in the Veteran's case, as well as generally.

The Board has considered the Veteran's testimony that his multiple lipomas began in service but does not find the evidence sufficiently competent to warrant service connection.  While the Veteran is considered competent to provide a statement with respect to his own experiences and symptoms, including the presence of lumps under his skin, he does not have the required medical training and expertise to provide a diagnosis as to the nature of such lumps.  Nor has he provided any competent medical evidence to support that any lumps he may have noticed in service are attributable to the same currently diagnosed disability.  Without such competent evidence, there is insufficient support for his claim.

In sum, the probative medical evidence is against a link between the current disability and service, and there is no other competent and credible evidence linking the current skin disorder to service.  Thus, a clear preponderance of the objective and probative medical evidence of record is against the Veteran's claim for service connection for a skin disorder.  Reasonable doubt does not arise, and the claim must be denied.  Ortiz v. Principi, 274 F. 3d 1361, 1365 (Fed. Cir. 2001).


ORDER

Service connection for a skin disorder, to include lipomas, skin tumors, and/or sub cutaneous nodules, is denied. 


REMAND

In August 2010, the Veteran underwent a VA examination regarding his claim for sterility.  The opinion provided by the VA examiner was incomplete, as it noted that "gonococcal infections can cause sterility, however this is relatively infrequent and it generally occurs immediately after the infection."  The examiner stated that "[i]f the Veteran has successfully fathered children since he was last treated for venereal infection," this would be evidence against a causal link between sterility and the infection.  However, the record shows that the Veteran never fathered any children.  Thus, on remand, the VA examiner, or similarly qualified provider, should provide an updated opinion that contemplates this fact. 

Further, the August 2010 VA examiner also noted that a formal determination as to the presence or absence of infertility would depend on a semen analysis.  The examiner indicated that a urology consult was scheduled for August 23, 2010, and a semen analysis requested to determine if the Veteran had fertility issues based on findings of the semen analysis.  

According to a December 8, 2010 VA urology outpatient record, a physician assistant noted results of the Veteran's November 16, 2010 semen analysis, that included "azoospermia", and "no sperm seen reading fresh sample or pellet".  Given these findings, further clarification from the VA examiner is needed prior to Board consideration of the claim on appeal.

Accordingly, the case is REMANDED for the following action:

1. Return the Veteran's claims file to the physician who performed the Veteran's August 18, 2010 VA examination, or another similarly qualified physician (preferably an urologist), to obtain an addendum opinion with respect to causation of the Veteran's demonstrated azoospermia.  (A clinical examination should be scheduled only if deemed warranted by the physician-examiner.)  

a. The physician-examiner should review the August 18, 2010 VA examination report and December 8, 2010 urology clinic record of semen analysis results of November 16, 2010.  

b. The examiner is advised that the Veteran's reports of having one or more venereal/gonococcal infections in service are deemed credible and should be accepted as fact.  In light of this fact, the Veteran's demonstrated azoospermia, and the fact that he never fathered any children, either before or after service, is it at least as likely as not (a probability 50 percent or greater) that the Veteran has sterility or an azoospermic condition that was caused by or otherwise the result of his venereal/gonococcal infections in service?

The examiner is requested to provide a reason for each opinion proffered. 

If an opinion cannot be provided without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, the examiner should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).

2. Then, readjudicate the claim on appeal.  If the decision remains adverse to the Veteran, then provide him and his representative a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
D. J. DRUCKER
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


